UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                       _____________________

                            No. 01-11195
                       _____________________

                            NANCY PRICE,

                                               Plaintiff-Appellant,

                               versus

          THE CITY OF TERRELL, TEXAS; JOHN ROUNSAVALL,

                                               Defendants-Appellees.


          Appeal from the United States District Court
               for the Northern District of Texas
                         (3:99-CV-269-D)

                            May 13, 2002


Before DAVIS, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     AFFIRMED.   See 5TH CIR. R. 47.6.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.